GLADNEY, Judge.
The facts and legal principles herein ’involved are identical with those presented in Meadowview Park Subdivision, Inc. v. Morrison, La.App., 130 So.2d 776.
The judgment under review is annulled, set aside and reversed-, • and it is ordered *780there be judgment in favor of William Henry Ballard, plaintiff in reconvention, and against Meadowview Park Subdivision, Inc. in the full sum of $310, with legal interest thereon from December 2, 1959, until paid, and reserving unto the said Ballard, his right to enforce the judgment herein against the bond filed in this cause, and further reserving unto said Ballard any rights he may have against Edward Gordon. Plaintiff, appellee, is taxed with all costs of this suit, including costs of the appeal.